                      Case 1:20-cr-00636-RMB Document 35 Filed 09/15/21 Page 1 of 1




     UNITED STATES DISTRICT COUR
     SOUTHERN DISTRICT OF NEW YOR
     ------------------------------------------------------------
     UNITED STATES OF AMERICA,
                                Government
                                                                                 20 CR. 636 (RMB
                 -against
                                                                                 ORDE
     HUGGINS ORELIEN
                                Defendant
     -------------------------------------------------------------


                 In light of the continuing COVID-19 pandemic, the status conference scheduled for
     Thursday, September 23, 2021 at 10:30 AM is being held telephonically pursuant to the CARES
     Act and applicable implementing court procedures
                 Participants, members of the public and the press can use the following dial-in
     information


                 USA Toll-Free Number: (877) 336-1829
                 Access Code: 6265989
                 Security Code: 0636


     Dated: September 15, 2021
            New York, NY




                                                                     __________________________________
                                                                           RICHARD M. BERMAN
                                                                                 U.S.D.J.
:

     -							

                 ,

                            .

                                 ,

                                  

                                      T

                                           K

                                                X

                                                     .

                                                      X

                                                                          R

                                                                                   )

